In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00077-CR



        EVICKES VANZELL SMITH, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 188th District Court
                Gregg County, Texas
              Trial Court No. 45696-A




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                              MEMORANDUM OPINION
       Evickes Vanzell Smith has filed a motion to dismiss this appeal. The motion was signed

by both Smith and his appellate counsel in compliance with Rule 42.2(a) of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we grant the

motion. See id.

       Accordingly, we dismiss this appeal.




                                              Bailey C. Moseley
                                              Justice


Date Submitted:      July 17, 2017
Date Decided:        July 18, 2017

Do Not Publish




                                              2